On Motion of Mr. Rutledge on behalf of the Plaintiff That an Attachment do go for want of an Answer against the Defendants in this Cause, Mr. Graeme on behalf of the Defendants Consented, that unless the Said Defendants do put in an Answer to the Complainant’s Bill by this day Month, an Attachment be issued against them, And it is Ordered accordingly, That an Attachment do issue without further Order if the Said Defendants Do not put in their Answer to the Complainant’s Bill within One Month from this Time.
Andw Rutledge James Graeme,
Alexr Stewart Deputy Register